Citation Nr: 1033262	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a chest wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In a February 2008 rating decision, the Veteran was awarded an 
increased 10 percent rating for his residuals of a chest wound, 
effective February 17, 2006.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, and 
a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for an increased evaluation for 
residuals of a chest wound remains before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  In the June 2007 notice of 
disagreement, the Veteran reported that he was currently 
undergoing VA treatment for the disabilities on appeal and 
requested that the records of such treatment be added to the 
claims folder.  

The procurement of potentially pertinent VA medical records is 
required.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Although the Veteran has not 
specified the VA facilities where he receives treatment, upon 
remand, he should be contacted and asked to provide this 
information.  Records from the VA facilities should then be 
obtained and added to the claims folder.  

The Veteran has also requested that an additional VA examination 
be provided to assess the extent of any residual nerve damage 
from his service-connected chest wound.  The Veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  While the Veteran is competent 
to provide an opinion that his disability has worsened, in this 
case he has not made any specific complaints of neurological 
damage resulting from his chest wound or reported undergoing 
treatment for such symptoms.  However, if the VA treatment 
records obtained upon remand demonstrate such complaints or 
contain findings of neurological impairment, a VA neurological 
examination should be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and ask that he 
specify the VA facilities that have treated 
his hearing loss and residuals of a chest 
wound since his claim for an increased 
rating was received in February 2006. 
 
2.  Obtain records of treatment from the VA 
facilities specified by the Veteran.

3.  If the VA records document treatment or 
complaints of nerve impairment or damage as 
a residual of the Veteran's chest wound, 
afford him a VA neurological examination 
with a  physician with appropriate expertise 
to determine the current degree of severity 
of any neurological impairment associated 
with his service-connected chest wound.  The 
claims folder must be made available to and 
reviewed by the examiner.

The examiner should specifically identify 
any evidence of nerve impairment due to the 
service-connected chest wound disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment due to service-connected 
disability should be identified.  The 
examiner should provide an opinion with 
respect to any symptoms of nerve damage as 
to whether they are mild, moderate, 
moderately severe, or severe.  

3.  Readjudicate the issues on appeal.  If 
the claimed benefits remain denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)






action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



